DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
 
Claim Status
Claims 2-5, 8-20 are pending. 
Claim 1, 6, and 7 was previously cancelled.
Claims 2, 8, 10, and 15 are currently amended.
Claims 2-5, 8-20 have been examined.
Claims 2-5, 8-20 are rejected.

Priority
Priority to 371 PCT/US2017/040594 filed on 07/30/2017, which claims priority to application 62/357523 filed on 07/01/2016 is acknowledged.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 2-20 under 35 U.S.C. 103 as being unpatentable over Lei et al. (US Patent Application Publication 2014/0044760 A1, Published 02/13/2014) and Struillou et al. (US Patent Application Publication 2013/0230574 A1, Published 09/05/2013) is withdrawn in view of the amendments to the claims.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 2-5, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US Patent Application Publication 2014/0044760 A1, Published 02/13/2014) in view of Struillou et al. (US Patent Application Publication 2013/0230574 A1, Published 09/05/2013) and Traynor et al. (US Patent Application Publication 2008/0317795 A1, Published 12/25/2008).
The claims are directed to a composition comprising microcapsules dispersed in an aqueous phase, 0.05 to 1% negatively charged clay such as montmorillonite clay, and cationic polymer such as polyquaternium polymer such as methacrylamidopropyl trimethylammonium chloride and methyl acrylate (PQ-47). The claims are further directed to the microcapsule comprises a wall formed of silica and a core comprising a fragrance. The claims are further directed to the composition being incorporated into a consumer product such as body washes. The claims are further directed to the microcapsule being formed of polyurea wall which is a reaction product of polyisocynate such as aromatic polyfunctional isocyanate such as trimethyl propane-adduct of xylylene diisocyanate and a polyfunctional amine is guanidine carbonate. The claims are further directed to the composition comprising polyquaternium-6. The claims are further directed to the amount of microcapsules in the composition is 20-70% by weight.

Lei et al. teach a preparation of silica capsules incorporating surfactants and adjuvants comprising 0.075% Gelwhite GP (montmorillonite clay), 0.2% polyquaternium-47 comprising an aqueous phase (paragraph 0087, sample 25). The silica capsules comprises core-shell silica capsules that encapsulate a fragrance (paragraph 0011) and has a preferred diameter of 2 to 15 microns (paragraph 0067).  The formulation is used in personal care product, a beauty care product, a fabric care product, a home care product, a personal hygiene product, an oral care product (abstract) such as body washes (paragraph 0069). The composition can further comprise a capsule formation enhancer such as sulfonated naphthalene-formaldehyde condensates (paragraphs 0015 and 0016). The composition can further comprise additional adjuvants such as polyquaternium-6 and/or polyvinylpyrrolidone (paragraph 0087, samples 2 and 4-6).
Lei et al. does not teach a microcapsule have polyurea wall. Lei et al. also lacks composition further comprising polyquaternium-4. Lei et al. also lacks a preferred embodiment wherein the composition comprises 20-70% by weight of the microcapsule. However, Lei et al. makes such a composition obvious.
Struillou et al. teach preparation of polyurea microcapsules comprising perfume, trimethyl propane-adduct of xylylene diisocyanate, and guanidine carbonate (paragraph 0055 and 0062). The composition can be used in home or personal care products (abstract) including a body wash composition (paragraph 0108).
Traynor et al. teach a microcapsule comprising a cationic polymer preferably polyquaternium-4 (PQ-4) (paragraph 0006). The composition is designed to be added to a bodywash (paragraph 0049). This cationic polymer's positive charge can create a strong affinity for the protein in the hair or skin. As described above, the cationic component can also create a positive charge on the surface of a microcapsule so as to stabilize the composition (paragraph 0156).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add polyquaternium-6 to the preferred embodiment of Lei et al. and have a reasonable expectation of success. One would have been motivated to do so since Lei et al. teach a mixture of adjuvants including polyquaternium-6 can be used to form the formulation of Lei et al.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to arrive at the instantly claimed amount of microcapsules and have a reasonable expectation of success. One would have been motivated do arrive at the instantly claimed amount through routine optimization of the formulation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add polyquaternium-4 to the microcapsule of Lei et al. and have a reasonable expectation of success. One would have been motivated to do so 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the microcapsules of Struillou et al. to the composition of Lei et al. and have a reasonable expectation of success. One would have been motivated to do so since both Lei et al. and Struillo et al. are directed to body wash compositions comprising microcapsules encapsulating perfume. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617